Exhibit 10.1

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

CHANGE IN CONTROL SEVERANCE AGREEMENT by and between Intrepid Potash, Inc., a
Delaware corporation (the “Company”), and                      (the
“Executive”), dated as of the          day of October, 2008.

RECITAL

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

AGREEMENT

NOW, THEREFORE, it is hereby agreed as follows:

1. Definitions. Unless the context or definitions elsewhere in this Agreement
clearly indicate otherwise, the terms below shall be defined as follows:

a. “Average Annual Bonus/STI” means the average of the annual bonuses/short-term
incentive actually received by the Executive, if any, for the two (2) most
recently completed fiscal years of the Company. In the event the Executive was
employed, as of the Date of Termination, through only one completed fiscal year
of the Company, the Average Annual Bonus/STI shall be equal to the average of
the bonus/short-term incentive actually received by the Executive for such
completed fiscal year and his target bonus/short-term incentive in effect as of
the Date of Termination. In the event that Executive was not, as of the Date of
Termination, employed through at least one completed fiscal year of the Company,
Executive’s Average Annual Bonus/STI shall be deemed to be his target annual
bonus/short-term incentive in effect as of the Date of Termination.

b. “Cause” means any one or more of the following events:

(i) conviction of (or pleading nolo contendere to) a felony;

(ii) engaging in theft, fraud, embezzlement, or willful misappropriation of the
property of the Company;



--------------------------------------------------------------------------------

(iii) violation of any Company policy or practice regarding discrimination or
harassment that would be grounds for termination of a Company employee in
general;

(iv) Executive’s willful failure to perform substantially Executive’s material
duties (other than such failure resulting from incapacity due to physical or
mental illness), which, for avoidance of doubt, shall include Executive’s
insubordination, after (i) a written demand for corrected performance is
delivered to Executive by the Board or the Company’s Chief Executive Officer
that identifies specifically the manner in which the Board or the Company’s
Chief Executive Officer believes Executive has not performed substantially
Executive’s material duties, and (ii) Executive fails to cure the matters
identified in the written demand within 30 days. No act or failure to by
Executive shall be deemed “willful” if done, or omitted to be done, by him in
good faith and with the reasonable belief that his action or omission was in the
best interest of the Company.

c. “Change in Control” means:

(i) the acquisition by any individual, entity, or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of “beneficial ownership” (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors, other than any acquisition
(1) directly from, or by, the Company, (2) by a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, or (3) by Robert P. Jornayvaz III, Hugh E. Harvey Jr. or J. Landis
Martin (collectively the “Principals”), or by any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) that is controlled by one or more of the
Principals; or

(ii) the individual directors of the Board as of the Effective Date (the
“Incumbent Directors”) cease to constitute at least two-thirds of the Board;
provided, however, that for purposes of this paragraph, any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the Incumbent Directors shall
be considered an Incumbent Director; or

(iii) consummation, in one transaction or a series or related transactions, of a
reorganization, merger, or consolidation of the Company or sale or other
disposition, direct or indirect, of all or substantially all of the assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, the Persons who were the “beneficial owners” of
outstanding voting securities of the Company immediately prior to such Business
Combination “beneficially own,” by reason of such ownership of the Company’s
voting securities immediately before the Business Combination, more than 30%

 

2



--------------------------------------------------------------------------------

of the combined voting power of the company resulting from such Business
Combination (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination; or

(iv) approval by those Persons holding the voting securities of the Company of a
complete liquidation or dissolution of the Company.

A Person will not be deemed to be a member of a “group” for purposes of this
definition solely by virtue of becoming party to an agreement with one or more
Principals that requires such Person to vote the voting stock of the Company in
a manner specified by the Principals. In no event shall the sale of the
Company’s common stock to the public by the Company or the Principals pursuant
to a registration statement filed with the Securities and Exchange Commission
constitute a Change in Control for purposes of this Agreement.

d. “Code” means the Internal Revenue Code of 1986, as it may be amended or
revised from time to time.

e. “Date of Termination” means the date Executive terminates employment with the
Company.

f. “Disability” means any physical or mental condition which prevents Executive,
for a period of 90 consecutive days, from performing and carrying out
Executive’s material duties and responsibilities with the Company, as determined
by the Board.

g. “Involuntary Termination” means:

(i) Executive’s employment is terminated by the Company for any reason other
than for Cause, death, or Disability; or

(ii) Executive resigns as a result of any of the following events or conditions
which remain in effect for at least thirty (30) days after notice has been
provided by Executive to the Company of the existence of such event or
condition: (A) a reduction in Executive’s base salary or annual bonus
opportunity; (B) a material diminution in Executive’s responsibility or
authority; (C) a change of more than 30 miles in the location at which Executive
primarily performs his services; or (D) any material failure by the Company to
comply with any material term of this Agreement. Executive shall notify the
Company of such event or condition within ninety (90) days of the initial
existence of the event or condition.

It is the intent of the Company that a termination pursuant to this subparagraph
2f. shall meet the definition of “involuntary separation” set forth in Treasury
Regulation Section 1.409A-1(n), and this Agreement shall be interpreted
accordingly.

 

3



--------------------------------------------------------------------------------

h. “Termination Protection Period” means the period of time commencing on the
date of a Change in Control and ending twenty-four (24) months after the date of
such Change in Control.

2. Term. The term of this Agreement shall extend from the Effective Date hereof
until the sooner of (a) the expiration of the Termination Protection Period,
(b) the Executive’s Date of Termination, except in the case of a Qualified
Termination (as defined in subparagraph 3a., below), or (c) the date on which
the parties agree in writing to terminate this Agreement.

3. Change in Control Benefits.

a. Severance Payment and Benefits. In the event of an Involuntary Termination of
Executive’s employment within the Termination Protection Period (a “Qualified
Termination”), Executive shall be entitled to the following payments and
benefits:

(i) Cash Payments. The Company shall pay to the Executive in a lump sum in cash
the aggregate of the following amounts:

(1) an amount equal to the sum of (x) any base salary earned but not yet paid to
Executive through the Date of Termination, (B) any bonus/short-term incentive
earned and payable in accordance with the terms of any applicable Company
bonus/short-term incentive plan but not yet paid to Executive as of the date of
termination, and (C) any other compensation earned through the date of
termination but not yet paid to Executive (the “Accrued Obligations”);

(2) an amount equal to the product of (x) two (2) and (y) the sum of (i) the
Executive’s annual base salary in effect on the Date of Termination (which
shall, in all events, be deemed to be at least as much as the Executive’s annual
base salary in effect as of the Change of Control), and (ii) the Executive’s
Average Annual Bonus/STI; and

(3) an amount equal to the product of (x) the Executive’s target annual
bonus/short-term incentive for the fiscal year in which the Date of Termination
occurs, and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365.

Except as may be required by subparagraph 3c., below, payment shall be made as
soon as reasonably practicable following the Date of Termination, but in all
events within thirty (30) days thereof.

(ii) Health and Welfare Continuation. For two (2) years after the Executive’s
Date of Termination, the Company shall provide, free of charge, health and
welfare benefits to the Executive and/or the Executive’s family which are at
least equal to the benefits which would have been provided in accordance with
the plans, programs, practices and policies in existence as of the Executive’s
Date of Termination or, if more favorable to the Executive, as in effect
generally

 

4



--------------------------------------------------------------------------------

at any time thereafter with respect to other peer executives of the Company and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive health and welfare benefits under
another employer provided plan, program, or arrangement, the health and welfare
benefits described herein shall be discontinued effective immediately upon
Executive’s eligibility for such other coverage. It is the intent of the parties
that, to the maximum extent permitted, the continued health and welfare benefits
provided pursuant to this subparagraph shall be exempt from the application of
Code Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

(iii) Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Executive with up to $5,000 of individual outplacement services
during the one (1) year period following the Date of Termination. The scope and
provider of such services shall be selected by the Executive. It is the
intention of the parties that the outplacement services provided pursuant to
this subparagraph be exempt from the application of Code Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9)(v)(A).

b. Equity Acceleration. All equity incentive awards made under the Intrepid
Potash, Inc. 2008 Equity Incentive Plan and under any other equity incentive
plans sponsored or maintained by the Company shall vest in full immediately
prior to the occurrence of a Change in Control.

c. 409A Payment and Ordering Rules. Payments under this paragraph 3 are intended
to qualify to the maximum extent possible as “short-term deferrals” exempt from
the application of Code Section 409A. Any payments that do not so qualify are
intended to qualify for the Code Section 409A exemption set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A
certain payments made upon an “involuntary separation from service”). To the
extent that payments made pursuant to this paragraph 3 are made upon an
“involuntary separation from service” but exceed the exemption threshold set
forth in Treasury Regulation Section 1.409A-1(b)(9)(iii), the exemption will
first be applied to any continued health and welfare benefits payable under this
paragraph 3 (to the extent such benefits are subject to Code Section 409A and
are payable within six (6) months from the Executive’s “separation from
service,” as defined for purposes of Code Section 409A (the “Delayed Payment
Date”)) and thereafter to the cash payments that are payable closest in time to
the date of termination, until the exemption has been applied in full. Any
payments under this paragraph 3 that are not exempted from Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this paragraph, any payment or
benefit to be made in installments or periodically shall be deemed a series of
separate payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii).
Nothing in this paragraph shall prohibit the Company and Executive from making
use of any other Code Section 409A exemption that may be applicable to a payment
or benefit hereunder.

 

5



--------------------------------------------------------------------------------

4. Non-Exclusivity of Rights. Excepted as specifically provided otherwise
herein, nothing in this Agreement shall prevent or limit Executive’s continuing
or future participation in any plan, program, practice, or policy provided by
the Company for which Executive is qualified or may qualify, nor shall anything
in this Agreement limit or otherwise affect such rights as Executive may have
under any employee equity incentive, 401(k) plan, deferred compensation plan,
health or life insurance plans, or other employee benefit plan of the Company.
Except as explicitly modified by this Agreement, benefits which are vested or
which Executive is otherwise entitled to receive under any plan, policy,
practice, or program, or pursuant to any contract or agreement with the Company
shall be payable in accordance with such plan, policy, practice, program,
contract, or agreement.

5. Full Settlement. Except as specifically provided otherwise herein, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform their obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense, or other claim, right, or action
which the Company may have against Executive or others, unless such setoff or
claim is based upon the fraud or intentional wrongdoing of Executive. In no
event shall Executive be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and, except as specifically provided otherwise
herein, such amounts shall not be affected by whether or not Executive obtains
other employment.

6. 280G Provisions.

a. Determination; Efficient Gross-Up: If it is determined that any payment or
benefit provided to or for the benefit of Executive (a “Payment”), whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, would be subject to the excise tax imposed by Code
section 4999 or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the “Excise Tax”), then a calculation shall first be made under which such
payments or benefits provided to Executive are reduced to the extent necessary
so that no portion thereof shall be subject to the Excise Tax (the “4999
Limit”). The Company shall then compare (a) Executive’s Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit with (b) Executive’s
Net After-Tax Benefit without application of the 4999 Limit. “Net After-Tax
Benefit” shall mean the sum of (i) all payments that Executive receives or is
entitled to receive that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2), less
(ii) the amount of federal, state, local, employment, and Excise Tax (if any)
imposed with respect to such payments. In the event (a) is greater than (b),
Executive shall receive Payments solely up to the 4999 Limit and Executive shall
choose which payments shall be reduced and the amount of the reduction of each
payment. In the event (b) is greater than (a), then Executive shall be entitled
to receive all such Payments along with an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

6



--------------------------------------------------------------------------------

b. Calculations: All determinations required under this paragraph 6, including
the determination of whether a Payment is subject to the Excise Tax or the
amount of any required Gross-Up Payment, shall be made by tax counsel, a
nationally recognized certified public accounting firm not serving as auditor
for the Company, or another tax professional with experience in such
calculations, as selected by the Company and reasonably acceptable to Executive
(the “Tax Professional”). The Tax Professional shall provide detailed supporting
calculations for its determinations both to the Company and Executive within
fifteen days of receipt of any Payment, or such sooner period as may be
requested by the Company. All costs relating to the Tax Professional shall be
borne exclusively by the Company. Subject to paragraph 6(d), below, any
determination by the Tax Professional shall be binding upon the Company and
Executive.

c. Payment of Gross-Up: Any Gross-Up Payment, as determined pursuant to this
paragraph 6, shall be paid by the Company to Executive within five business days
of the receipt of the Tax Professional’s determination, but in no event later
than the end of Executive’s taxable year next following the taxable year in
which the original Excise Tax on the Payments is remitted to the Internal
Revenue Service. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Tax
Professional hereunder, it is possible that a Gross-Up Payment which will not
have been made by the Company should have been made (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to paragraph 6(d) and
Executive thereafter is required to make a payment of any Excise Tax, the Tax
Professional shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive, but in no event shall such payment be made later than the
end of Executive’s tax year following the tax year in which the Excise Tax is
remitted to the Internal Revenue Service.

d. Tax Controversy: Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of an Underpayment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

7



--------------------------------------------------------------------------------

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest and payment
of costs and expenses. Without limitation on the foregoing provisions of this
paragraph 6(d), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or to contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

e. Refunds; Etc.: If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 6(d), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 6(d)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 6(d), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Underpayment required to be paid.

7. Confidential Information; Non-Solicitation; Non-Disparagement.

a. Confidential Information. Except as expressly authorized by the Board, during
the term of this agreement or at any time thereafter, Executive shall not
divulge, furnish, make accessible to anyone, lay claim to, attempt to lay claim
to or use, or attempt to use, in any way (other than in the ordinary course of
the business of the Company) any confidential or secret knowledge or information
of Intrepid Mining LLC or of the Company or its subsidiaries (collectively the
“Intrepid Parties”) that Executive has acquired or become acquainted with or

 

8



--------------------------------------------------------------------------------

will acquire or become acquainted with during the period of Executive’s
employment by Intrepid Mining LLC (if applicable) and by the Company, whether
developed by himself or by others, concerning any pricing information, trade
secrets, confidential or business plans or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Intrepid Parties, any customer or dealer lists of the Intrepid Parties, any
confidential or secret development of the Intrepid Parties, or any other
confidential information or secret aspects of the business of the Intrepid
Parties (collectively, “Confidential Information”). Executive acknowledges that
the Confidential Information constitutes a unique and valuable asset of the
Intrepid Parties and represents a substantial investment of time and expense by
the Intrepid Parties, and that any disclosure or other use of the Confidential
Information other than for the sole benefit of the Intrepid Parties would be
wrongful and would cause irreparable harm to the Intrepid Parties. Both during
and after the term of this Agreement, Executive shall refrain from any acts or
omissions that would reduce the value of the Confidential Information. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information (i) that is now published or that subsequently becomes generally
publicly known in the form in which it was obtained from the Intrepid Parties,
other than as a direct or indirect result of the breach of this Agreement by
Executive; or (ii) is lawfully obtained by Executive from a third party,
provided that Executive did not have actual knowledge that such third party was
restricted or prohibited from disclosing such information to Executive. At the
time of the termination of Executive’s employment, or at such other time as the
Company may request, Executive shall return all memoranda, notes, plans,
records, computer tapes and software and other documents and data (and copies
thereof) relating to Confidential Information that Executive may then possess or
have under his or her control.

b. Non-Solicitation: In his capacity as an employee, Executive has met with and
will continue to meet with the Intrepid Parties’ current or prospective
customers, suppliers, partners, licensees or other business relations
(collectively, “Business Relations”) on behalf of the Intrepid Parties, and, as
a consequence of using or associating himself with the Intrepid Parties’ name,
goodwill, and professional reputation, Executive has been placed in a position
where he can develop personal and professional relationships with the Intrepid
Parties’ current and prospective customers. In addition, during the course and
as a result of Executive’s employment, Executive has been or may be provided
certain specialized training or know-how. Executive acknowledges that this
goodwill and reputation, as well as Executive’s knowledge of Confidential
Information and specialized training and know-how, could be used unfairly in
competition against the Intrepid Parties. Accordingly, in consideration of the
employment of Executive by the Company and the provision to Executive of this
Agreement, Executive agrees that during the time period commencing on the date
hereof and terminating on the date that is one (1) year after the Date of
Termination, Executive shall not directly or indirectly through another entity
or person (i) induce or attempt to induce any employee of the Intrepid Parties
to leave the employ of the Intrepid Parties, (ii) hire any person who was
employed by the Intrepid Parties at any time during the one-year period
immediately preceding the Date of Termination, or (iii) induce or attempt to
induce any current or prospective Business Relation of the Intrepid Parties
(including, without limitation, any business entity that the Intrepid Parties
have contacted in order to make a proposal to enter into a business
relationship) to withdraw, curtail or cease doing business with the Intrepid
Parties.

 

9



--------------------------------------------------------------------------------

c. Non-Disparagement. Executive will refrain from making statements that
criticize, disparage or ridicule the Intrepid Parties (which, for purposes of
this subparagraph, shall include their directors, agents, officers, employees,
members, or assigns) or that are detrimental to the reputation or image of any
Intrepid Party. Executive agrees that if Executive receives an inquiry from a
third party that seeks to elicit an opinion of Executive regarding any Intrepid
Party, Executive shall respond by stating that there is no existing relationship
between Executive and such Intrepid Party and that Executive is unable to
comment further. Such statements (or words to that effect) shall not constitute
a statement that criticizes, disparages or ridicules any Intrepid Party or that
is detrimental to the reputation or image of any Intrepid Party. Executive shall
reasonably cooperate with any reasonable requests, from the Company or a party
negotiating with the Company, for information concerning the Company in
connection with any transaction or proposed transaction involving the Company
with respect to which the Board requests Executive’s cooperation, and shall, in
the course of such cooperation, make no statement and take no action that could
reasonably be viewed as intending to impede or discourage the transaction or
proposed transaction. Executive agrees and acknowledges that the foregoing
provisions of this paragraph are reasonably designed to carry out the purposes
of this Agreement, and do not constitute an unreasonable or overly broad
limitation on Executive’s speech or action.

d. Third-Party Beneficiaries: The provisions of this paragraph 7 may be enforced
by any of the Intrepid Parties, and the protections afforded herein shall inure
to each such Intrepid Party as an intended third-party beneficiary.

e. Severability: To the extent that any provision of this paragraph shall be
determined to be invalid or unenforceable, the invalid or unenforceable portion
of such provision shall be deleted from this Agreement, and the validity and
enforceability of the remainder of such provision and of this paragraph shall be
unaffected. In furtherance of and not in limitation of the foregoing, should the
duration of, or activities covered by the non-solicitation agreement contained
in paragraph 7(b) be determined to be in excess of that which is valid or
enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent, or those activities which may validly or
enforceably be covered. Executive acknowledges the uncertainty of the law in
this respect and expressly stipulates that this paragraph shall be construed in
a manner which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

f. Injunctive Relief: Executive agrees that it would be difficult to compensate
the Intrepid Parties fully for damages for any violation of the provisions of
this paragraph 7. Accordingly, Executive specifically agrees that the Intrepid
Parties shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of this paragraph and that such relief may be granted
without the necessity of proving actual damages. This provision with respect to
injunctive relief shall not, however, diminish the right of the Intrepid Parties
to claim and recover damages in addition to injunctive relief.

8. Resolution of Disputes. To the extent permitted by applicable law, and except
as provided below, any dispute arising out of this Agreement shall be submitted
to binding arbitration in Denver, Colorado pursuant to the rules of the American
Arbitration Association. In the event any dispute arising out of this Agreement
may not be arbitrated under applicable law

 

10



--------------------------------------------------------------------------------

(which, for purposes of this Agreement, shall be deemed to include actions for
temporary injunctive relief to enforce the provisions of paragraph 7 hereof),
litigation concerning such dispute shall be brought and maintained only in the
District Court for the City and County of Denver, Colorado, the County Court for
the City and County of Denver, Colorado, or the U.S. District Court for the
District of Colorado. The prevailing party in any arbitration or litigation
concerning this Agreement shall recover, in addition to any damages or other
relief awarded to that party, the prevailing party’s reasonable costs and
attorneys fees.

9. Successors and Assignment. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and permitted assigns and any
such successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation, or other
business entity which at any time, whether by purchase, merger, reorganization,
or otherwise, directly or indirectly acquires the stock of the Company or to
which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to Executive this Agreement and, in no event, shall any such
succession or assignment release the Company from its obligations thereunder.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

10. 409A Savings Clause: The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive’s consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Code Section 409A.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

b. Amendment. Except as provided in Section 10, above, this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

11



--------------------------------------------------------------------------------

c. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given to the other party by hand delivery or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:

   To the most recent home address on file with the Company.

If to the Employers:

   Intrepid Potash, Inc.   

Attn: Executive Vice President of Human

Resources and Risk Management

   700 17th Street, Suite 1700    Denver, CO 80202

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

d. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and the remaining provisions shall be enforced to the fullest
extent permitted by law.

e. Withholding Tax. The Company may withhold from any amounts payable under this
Agreement such federal, state, and local taxes as shall be required to be
withheld pursuant to applicable law or regulation.

f. No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have under this Agreement shall not be deemed
to be a waiver of any other provision or right of this Agreement.

g. At-Will Employment. Executive and the Company each acknowledge that the
employment of Executive by the Company is “at will,” and Executive’s employment
may be terminated at any time and without notice by either Executive or by the
Company for any reason or for no reason.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Date:                                                                  
Executive Name     INTREPID POTASH, INC., a Colorado corporation Date:
                                                      By:    

 

12